                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA


 JAMES W. THURMAN,                                 )
                                                   )
            Plaintiff,                             )
                                                   )
 v.                                                )               No. 1:17-CV-43-HSM-CHS
                                                   )
 JARED PRICE,                                      )
                                                   )
            Defendant.                             )


                                  MEMORANDUM OPINION

       This is a pro se prisoner’s complaint for violation of civil rights pursuant to 42 U.S.C. §

1983. On March 24, 2017, the Court entered an Order screening Plaintiff’s original complaint,

and found that Plaintiff’s “complaint warrants a dismissal for failure to state a claim,” but allowed

Plaintiff to amend his complaint to correct the deficiencies noted in the Court’s Order [Doc. 3 p.

3]. The Court then granted Plaintiff leave to file an amended complaint within twenty (20) days

from the date of entry of the Court’s Order [Id. at 4]. Plaintiff subsequently filed three letters

alleging the further involvement of Defendant Price [Docs. 4, 5, 6].

       Plaintiff’s amended complaint must also be screened to determine whether it states a claim

entitling Plaintiff to relief, is frivolous or malicious, or seeks monetary relief from a defendant who

is immune from such relief. 28 U.S.C. § 1915(e)(2) and § 1915A. For the reasons discussed

below, Plaintiff’s complaint will be DISMISSED sua sponte.

I.     BACKGROUND

       In his original complaint, Plaintiff claims that Defendant Jared Price, who is employed at

the McMinn County Jail, reported that Plaintiff had been selling narcotics from his home [Doc. 2
p. 3]. Next, in Plaintiff’s first supplement to his complaint, he alleges that Defendant Price “told

the Court could infer that [Plaintiff] was charged with [possession] of a controlled substance”

[Doc. 4 p. 1]. Plaintiff claims that Defendant Price lied to the Court, and attaches a booking sheet

showing that a drug possession charge was dismissed on June 27, 2003 [Doc. 5 p. 2]. Lastly,

Plaintiff filed an annotated version of the Court’s previous Order, noting that Defendant Price lied

to the Court based on the Court’s statement that “Plaintiff was charged with a controlled substance

offense, principally based on Defendant Jared Price’s report that Plaintiff was distributing

narcotics from his home” [Doc. 6 p. 1]. Plaintiff requests that Defendant Price be ordered to pay

“for all the court and attorney fee[s]” [Doc. 2 p. 4], and that Defendant Price is removed from his

position [Doc. 4 p. 2].

II.    ANALYSIS

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and sua sponte dismiss those that are frivolous or malicious, fail to state a claim for

relief or are against a defendant who is immune. See Benson v. O’Brian, 179 F.3d 1014, 1015–16

(6th Cir. 1999) (“Congress directed the federal courts to review or ‘screen’ certain complaints sua

sponte and to dismiss those that failed to state a claim upon which relief could be granted

[or] . . . sought monetary relief from a defendant immune from such relief.”). The dismissal

standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure to state a claim

under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive

an initial review under the PLRA, a complaint “must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting



                                                 2
Twombly, 550 U.S. at 570). However, “a district court must (1) view the complaint in the light

most favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v.

M&G Polymers, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466

(6th Cir. 2009) (citations omitted)).

       To state a claim under 42 U.S.C. § 1983, a plaintiff must establish that they were deprived

of a federal right by a person acting under color of state law. Black v. Barberton Citizens Hospital,

134 F.3d 1265, 1267 (6th Cir. 1998); O’Brien v. City of Grand Rapids, 23 F.3d 990, 995 (6th Cir.

1994); Russo v. City of Cincinnati, 953 F.2d 1036, 1042 (6th Cir. 1992); see also Braley v. City of

Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (“Section 1983 does not itself create any constitutional

rights; it creates a right of action for the vindication of constitutional guarantees found

elsewhere.”). In other words, Plaintiff must plead facts sufficient to show: (1) the deprivation of

a right, privilege, or immunity secured to him by the United States Constitution or other federal

law; and (2) that the individual responsible for such deprivation was acting under color of state

law. Gregory v. Shelby Cty., 220 F.3d 433, 441 (6th Cir. 2000).

       As the Court noted in its previous Order, Plaintiff’s complaint must be sufficient “to state

a claim for relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.’” Id. at 555 (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957)). Detailed factual allegations are unnecessary, but “a plaintiff’s obligation

to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions.”

Id.   A plaintiff must do more that supply “‘naked assertion[s]’ devoid of ‘further factual




                                                  3
enhancement’” or “an unadorned, the defendant-unlawfully-harmed-me accusation.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555, 557).

        In the supplements filed to his complaint, Plaintiff has failed to amend his claim to correct

the deficiencies noted by the Court. Specifically, Plaintiff has failed to provide “information as to

when or to whom Defendant reported Plaintiff’s selling of narcotics; as to the circumstances

surrounding Defendant’s report of illicit narcotics trafficking; as to whether the report of drug

selling was false and, if so, as to the motivation behind the false report; as to any ensuing criminal

prosecution; and, if there was such a prosecution, as to the outcome of those proceedings” [Doc. 3

p. 3]. Ultimately, the factual allegations in Plaintiff’s complaint amount to “an unadorned, the

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555, 557).

        Pro se litigants and prisoners are not exempt from the requirements of the Federal Rules of

Civil Procedure. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v.

Matauszak, 415 F. App’x 608, 613 (6th Cir. 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create a claim

which [a plaintiff] has not spelled out in his pleading’”) (quoting Clark v. Nat’l Travelers Life Ins.

Co., 518 F.2d 1167, 1169 (6th Cir. 1975)); Payne v. Sec’y of Treas., 73 F. App’x 836, 837 (6th

Cir. 2003) (affirming sua sponte dismissal of complaint pursuant to Fed. R. Civ. P. 8(a)(2) and

stating, “[n]either this court nor the district court is required to create Payne’s claim for her”).

        Accordingly, Plaintiff has failed to amend his complaint to allege sufficient factual

allegations that would permit the Court to plausibly conclude that Defendant Price violated

Plaintiff’s constitutional rights. Therefore, Plaintiff’s complaint is subject to dismissal in its




                                                   4
entirety for failure to state a claim on which relief can be granted under § 1983. See 28 U.S.C. §§

1915(e) and 1915A.

III.   CONCLUSION

       Although this Court is mindful that a pro se complaint is to be liberally construed, Haines

v Kerner, 404 U.S. 519, 510–21 (1972), it is quite clear that Plaintiff has not alleged the deprivation

of any constitutionally protected right, privilege, or immunity, and therefore, the Court finds his

claims to be frivolous under 28 U.S.C. §§ 1915(e) and 1915A. Plaintiff’s complaint and the present

action will be DISMISSED sua sponte for failure to state a viable claim under 42 U.S.C. § 1983.

Finally, the Court CERTIFIES that any appeal from this action would not be taken in good faith

and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate Procedure.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.




                                                           /s/ Harry S. Mattice, Jr._______
                                                          HARRY S. MATTICE, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                  5
